            Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

       vs.
                                                            Criminal No. 21-cr-10031-ADB
VIMOON SORTSOY,

                       Defendant.




        ASSENTED-TO MOTION FOR A PROTECTIVE ORDER REGARDING
     DISCOVERY CONTAINING CONFIDENTIAL INFORMANT INFORMATION

       The United States of America, by and through its counsel of record, the United States

Attorney for the District of Massachusetts and Assistant United States Attorney Sarah B. Hoefle,

with the assent of the defendant Vimoon Sortsoy, for the reasons set forth below, hereby requests

that the Court enter a protective order in this case restricting the use and dissemination of

information related to a cooperating witness who participated in the investigation of this case, as

as set forth below.

       1.       On January 27, 2021, the grand jury returned an indictment against the defendant

in United States v. Vimoon Sortsoy, 21-cr-10031-ADB. The defendant is charged with one count

of conspiracy to distribute and to possess with intent to distribute 50 grams or more of a mixture

and substance containing methamphetamine, in violation of 21 U.S.C. § 846.

       2.       The government intends to produce to the “defense team” (defined below)

materials related to a cooperating witness who participated in the investigation of this case and

materials (collectively referred to as the “Protected Information”). The Protected Information

could be used to identify the cooperating witnesses. The purpose of this proposed protective
             Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 2 of 8




order is to prevent the unauthorized dissemination or distribution of this Protected Information,

which dissemination the government believes may expose him/her to potential safety risks.

        3.       The Protected Information that the government produces to the defense pursuant

to the proposed protective order is solely for the use of the defendant, his attorney, or other

individuals or entities acting within the attorney-client relationship to prepare for trial in this

case.

        4.       Accordingly, the government requests, with the defendant’s assent, a protective

order that will permit the government to produce discovery related to the cooperating witness,

but preserves the security of the cooperating witness by placing limitations on the use of

discovery and on defendant’s access to the discovery without defense counsel present.

        5.       The government represents that the following conditions, if ordered by the Court

in the proposed protective order (the “Protective Order”), will serve the government’s interest in

preserving the effectiveness and safety of the cooperating witness, while permitting the defense

to understand the government’s evidence against the defendant:

        a.       For purposes of the Protective Order, the term “confidential materials” includes

        any information relating to a cooperating witness’s prior history of cooperation with law

        enforcement, ay cooperating witness’s recorded statements, whether written or oral, prior

        criminal history, or any other information that could be used to identify the cooperating

        witness, such as a name, address, date of birth, Social Security number, driver’s license

        number, telephone number, account number, or personal identification number. The term

        “Protected Information” refers to any document or information containing confidential

        materials that the government produces to the defense pursuant to the Protective Order.




                                                   2
     Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 3 of 8




b.       For purposes of the Protective Order, the term “defense team” refers to

(1) defendant’s counsel of record, (2) other attorneys at defense counsel’s law firm or

office who may be consulted regarding case strategy in the above-captioned matter,

(3) defense investigators who are assisting defense counsel with this case, (4) retained

experts or potential experts, and (5) paralegals, legal assistants, and other support staff to

defendant’s counsel of record providing assistance on this case -- all of whom have been

advised of their obligations under the Protective Order and have affirmed to the

defendant’s counsel of record that they agree to be bound by the terms of the Protective

Order. The term “defense team” does not include the defendant, the defendant’s family

members, or any other associates of the defendant.

c.       Defendant’s counsel of record shall agree to advise all members of the defense

team of their obligations under the Protective Order and ensure their agreement to follow

the Protective Order, prior to providing members of the defense team with access to any

materials subject to the Protective Order.

d.       The government is authorized to provide the defendant’s counsel of record with

Protected Information marked with the following legend: “CONTENTS SUBJECT TO

PROTECTIVE ORDER.” If the defendant objects to any such designation, he may do so

by application to the Court upon duly noticed motion, after first attempting in good faith

to resolve his objection(s) with the government.

e.       The defendant may review Protected Information in this case only in the presence

of a member of the defense team. Counsel of record shall ensure that the defendant is

never left alone with any Protected Information. The defendant may see and review

Protected Information in the presence of his counsel of record or their designees as



                                          3
     Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 4 of 8




authorized under the protective order, but the defendant may not copy, keep, maintain, or

otherwise possess any of such Protected Information at any time. The defendant must

return any Protected Information to the defense team at the conclusion of any meeting at

which the defendant viewed the Protected Information. The defendant may not take any

Protected Information out of the room in which he meets with the defense team. The

defendant may not write down or memorialize any confidential materials contained in the

Protected Information. At the conclusion of any meeting with the defendant, the defense

team shall take with them all Protected Information. At no time, under no circumstance,

will any Protected Information be left in the possession, custody, or control of the

defendant, whether he is incarcerated or not.

f.       The defense team shall not permit anyone other than the defense team to have

possession of Protected Information, including the defendant.

g.       The defense team shall access and use Protected Information for the sole purpose

of preparing for trial or any related proceedings in this case. The defense team may

review Protected Information with a witness or potential witness in this case, including

the defendant, subject to the requirement above that a member of the defense team must

be present if Protected Information is being shown to the defendant. Before being shown

any portion of Protected Information, any witness or potential witness must be informed

of, and agree in writing to be bound by, the requirements of the Protective Order. No

witness or potential witness may retain Protected Information, or any copy thereof, after

his or her review of those materials with the defense team is complete.

h.       The defense team shall maintain Protected Information safely and securely, and

shall exercise reasonable care in ensuring the confidentiality of those materials by (1) not



                                         4
     Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 5 of 8




permitting anyone other than defense team members and defendant as restricted above to

see Protected Information, (2) not divulging to anyone the contents of Protected

Information, and (3) not permitting Protected Information to be outside the defense

team’s offices, homes, vehicles, or personal presence.

i.       To the extent that notes are made that memorialize, in whole or in part, the

confidential materials in any Protected Information, or to the extent that copies are made

for authorized use by members of the defense team, such notes, copies, or reproductions

become Protected Information subject to the Protective Order and must be handled in

accordance with the terms of the Protective Order.

j.       The defense team shall use Protected Information and materials otherwise

identified as containing confidential materials only for the litigation of this matter and for

no other purpose. Litigation of this matter includes any appeals filed by the defendant

and any motions filed by the defendant pursuant to 28 U.S.C. § 2255. In the event that a

party needs to file Protected Information or materials otherwise identified as containing

confidential materials with the Court or divulge the contents of such materials in court

filings, the filing should be made under seal, unless relief from the restrictions imposed in

the protective order are first obtained from the Court. If the Court rejects the request to

file such information under seal, the party seeking to file such information shall provide

advance written notice to the other parties to afford such parties an opportunity to object

or otherwise respond to such intention. If the other parties do not object to the proposed

filing, the party seeking to file such information shall redact the confidential material and

make all reasonable attempts to limit the disclosure of confidential materials.

k.       The defendant and the defense team also agree that any confidential materials



                                          5
     Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 6 of 8




produced in the government’s discovery prior to the date of the Protective Order shall be

deemed covered by the terms of the Protective Order.

l.       Upon the final disposition of this case, any Protected Information and materials

otherwise identified as containing confidential materials shall not be used, in any way, in

any other matter, absent a court order. All materials designated subject to the Protective

Order maintained in the defense team’s files shall remain subject to the Protective Order

unless and until such order is modified by court order. Within thirty days of the

conclusion of appellate and post-conviction proceedings, the defense team shall return

Protected Information and materials otherwise identified as containing confidential

materials to the government or certify that such materials have been destroyed.

m.       In the event that there is a substitution of counsel prior to when such documents

must be returned, new defense counsel must join this Protective Order before any

Protected Information or materials otherwise identified as containing confidential

materials may be transferred from the undersigned defense counsel to the new defense

counsel, who then will become the defense team’s custodian of materials designated

subject to the Protective Order and who shall then become responsible for returning to the

government or certifying the destruction of all Protected Information and materials

otherwise identified as containing confidential materials upon the conclusion of appellate

and post-conviction proceedings.

n.       Notwithstanding anything else in the Protective Order to the contrary, documents

produced by the government in discovery will not be subject to this Protective Order

unless they are marked by the government with the legend “CONTENTS SUBJECT TO

PROTECTIVE ORDER.”



                                          6
            Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 7 of 8




       6.       Defense counsel assents to this motion.

       7.       Accordingly, the government requests that this motion be granted and that the

Court enter a protective order in the form submitted herewith.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                    By: /s/ Sarah B. Hoefle
                                                    Sarah B. Hoefle
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office MA
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    617-748-3120
                                                    sarah.hoefle@usdoj.gov

                                                    Dated: February 8, 2021




                                                7
         Case 1:21-cr-10031-ADB Document 11 Filed 02/08/21 Page 8 of 8




                                     Certificate of Service

       I hereby certify that I served the foregoing document by ECF on February 8, 2021 to all
counsel of record.

                                                   /s/ Sarah B. Hoefle
                                                   Sarah B. Hoefle
                                                   Assistant U.S. Attorney
